Sherwood, C. J.
We are precluded from any examination into the merits of this 'cause, for the reason that -when the cause came the first time up to the St. Louis -court of appeals, that court reversed the judgment of the -circuit court and sent the cause back with specific directions to that court, how to proceed. No appeal was taken from the judgment of the court of appeals, and consequently-the judgment stands in full force to-day. The circuit court has conformed its action in the premises to the mandate of the court of appeals, the latter court has affirmed that judgment, and it only remains to say that on the authority of Chouteau v. Allen, 74 Mo. 56, and cases cited, we affirm the judgment of the court of appeals.
All concur.